Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “tightly” in claim 5 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 is rejected because it depends from claim 5.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Klopp (US3606178A).
Regarding claim 1, Klopp disclose a support device (fig.2), comprising:
an outer casing (fig.2: (14) and (50)), the outer casing having a mounting cavity (fig.2: (76)) therein (col.3 lines 16-34 and col.4 last 16 lines), 
a bearing (fig.3: (134)) being retained in the mounting cavity through a sealing member (fig.3: (128)).  

Regarding claim 2, Klopp disclose wherein an upper limiting ring (fig.3: (68)) and a lower limiting ring (fig.3: the lower element (132)) are fixedly connected to two ends of the outer casing respectively, and the sealing member (fig.3: (128)) is installed between the upper limiting ring and the lower limiting ring.  

Regarding claim 3, Klopp disclose wherein the sealing member (fig.3: (128)) has an accommodating cavity therein (fig.3: the cavity between left and right elements (128) that received bearing (134)), and the bearing (fig.3: (134)) is installed in the accommodating cavity.  

    PNG
    media_image1.png
    714
    901
    media_image1.png
    Greyscale



















Regarding claim 4, Klopp disclose wherein the sealing member includes an upper sealing ring (see fig.3 above: the ring formed by the element (144) and upper element (130)) and a lower sealing ring (fig.3: (152)), 
an inner casing is connected between the upper sealing ring and the lower sealing ring (see fig.3 above), and 
the bearing (fig.3: (134)) is retained in the inner casing.  

Regarding claim 5, Klopp disclose wherein the upper sealing ring includes an upper outer ring and an upper inner ring (see fig.3 above), 
an upper end of the inner casing (see fig.3 above) is inserted between the upper outer ring and the upper inner ring, 
the upper outer ring and the upper inner ring clamp the upper end of the inner casing tightly (see fig.3 above), and 
a lower end of the inner casing abuts against a side of the lower sealing ring  (fig.3: (152)) facing the upper sealing ring.  

Regarding claim 6, Klopp disclose 
wherein the inner casing includes an upper inner casing and a lower inner casing (see fig.3 above), 
the upper inner casing has an outer diameter less than that of the lower inner casing (see fig.3 above), 

a positioning ring (fig.3: (144)) is fixedly connected to an upper end of the upper inner casing (see fig.3 above), 
the upper inner ring is installed between the bearing (fig.3: (134)) and the positioning ring (fig.3: (144)), and 
the upper outer ring (see fig.3 above) is installed between the upper limiting ring (fig.3: (68)) and the connecting ring (see fig.3 above).  

Regarding claim 8, Klopp disclose wherein an inner wall of the upper inner ring (fig.3: (136)) is in interference fit with a cutter shaft (fig.3: (138)), and 
an inner wall of the lower sealing ring (fig.3: (152)) is in interference or clearance fit with the cutter shaft (fig.3: (152)).  

Regarding claim 9, Klopp disclose wherein a space is defined among the upper sealing ring (fig.3: (136)), 
the lower sealing ring (fig.3: (152)), 
the inner casing (see fig.3 below) and the outer casing (fig.2: (14) and (50)), and 
a one-way structure (fig.3: (130)) is provided on any one of the upper sealing ring, the lower sealing ring, the inner casing and the outer casing.  

Regarding claim 10, Klopp disclose a high-speed pulverizer (abstract), comprising

a transmission (figs.2-3: (148)), 
a cutter shaft (fig.3: (138)), 
a blade (fig.3: (142)) and the support device as claimed in claim 1 (see the rejection of claim 1), the support device being fixed in the cup body, 
one end of the cutter shaft (fig.3: (138) being connected to the transmission (fig.2: (148)), another end of the cutter shaft passing through the support device and being fixedly connected to the blade fig.2: (12)).

Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Strutz (US20030029947A1). 
Regarding claim 1, Strutz disclose a support device (fig.1), comprising:
an outer casing (fig.1: (110) and (164)), the outer casing having a mounting cavity therein (fig.1: the inner cavity where the element (200) is received) (paragraph 0037), 
a bearing (fig.1: (202)) being retained in the mounting cavity through a sealing member (fig.1: (165)) (paragraph 0165).  

Regarding claim 7, Strutz disclose wherein the outer casing includes an upper outer casing (fig.1: (110)) and a lower outer casing (fig.1: (164)), and 
an outer wall of the upper outer casing is threadedly (fig.1: (168)) connected with an inner wall of the lower outer casing (paragraph 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./           Examiner, Art Unit 3725